Case 5:20-cv-01190-AB-SHK Document 31 Filed 02/17/21 Page 1 of 10 Page ID #:156



1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT

10                        CENTRAL DISTRICT OF CALIFORNIA
11
12                                             Case No. 5:20-CV-01190-AB-SHK
     DANIEL TRIPPIEDI, an individual,
13
14
                                               ORDER GRANTING MOTION TO
15                             Plaintiff,      DISMISS FIRST AMENDED
16                                             COMPLAINT
     v.
17
18   CITY OF ONTARIO, a government
     entity; and DOES 1-10, inclusive,
19
20
                               Defendants.
21
22
23         Before the Court is Defendant City of Ontario’s (“Defendant”) Motion to
24   Dismiss Plaintiff Daniel Trippiedi’s (“Plaintiff”) First Amended Complaint (“FAC,”
25   Dkt. No. 21) for failure to state a claim under Federal Rule of Civil Procedure
26   12(b)(6). (“Motion,” Dkt. No. 22.) Plaintiff opposed (“Opp’n,” Dkt. No. 25), and
27   Defendant replied (“Reply,” Dkt No. 26). For the following reasons, the Court
28   GRANTS the Motion, with leave to amend.
                                         1.
Case 5:20-cv-01190-AB-SHK Document 31 Filed 02/17/21 Page 2 of 10 Page ID #:157



1    I.    BACKGROUND
2          a. Factual Background

3          The following allegations are taken from the Plaintiff’s First Amended

4    Complaint. See FAC. Plaintiff is an adult California resident. FAC, ¶ 1. He has a

5    “qualified disability” under the ADA because he is paraplegic and requires the use of

6    a wheelchair for mobility. Id. The events at issue occurred on the property located at

7    4000 E. Ontario Center Parkway, Ontario, CA 91764 (“Property”), known as the

8    Toyota Arena. Id., ¶¶ 1–2. This property is open to the public and is owned by the

9    City of Ontario. Id., ¶ 11.

10         On October 20, 2019, Plaintiff arrived at the Property to attend his
11   stepdaughter’s graduation ceremony. Id., ¶ 10. During his time on the Property,
12   Plaintiff encountered an extensive list of alleged accessibility violations and
13   misconduct. Upon arrival, he was blocked from using an ADA parking space. Id., ¶
14   17. Despite Plaintiff’s insistence, the parking attendant said his superiors were not
15   letting anyone use the ADA compliant spaces and Plaintiff would have to park farther
16   away. Id. Plaintiff’s stepdaughter exited the vehicle “so she would not have to worry
17   about the family” which did not allow her to know from where the family would be
18   watching and cheering. Id., ¶ 17. The available parking spots were not ADA
19   compliant so Plaintiff opted to let passengers out and then park as far to the right as
20   possible to avoid the risk of not being able to access the driver’s seat upon return. Id.,
21   ¶ 18. The group then walked the “long journey” to the arena. Id. Upon arrival,
22   Plaintiff was required to travel up a “long series of switchback ramps that seemed like
23   it was at least a few hundred feet long.” Id., ¶ 19. An employee handling seating then
24   directed Plaintiff to the disabled section where Plaintiff could either leave his
25   wheelchair to access the seats for the general public or use the disabled area, but only
26   one other person was allowed to join him. Id., ¶ 20. The attendant offered a folding
27   chair to his wife and suggested the children sit in their laps which would allow them
28   to avoid being separated from their grandparents, but Plaintiff found this
                                              2.
Case 5:20-cv-01190-AB-SHK Document 31 Filed 02/17/21 Page 3 of 10 Page ID #:158



1    unacceptable. Id. Later, this attendant told her apparent supervisor, “we have a
2    troublemaker here” which caused Plaintiff to feel “horribly embarrassed.” Id., ¶ 21.
3    The supervisor did not offer an accommodation. Id. In the end, Plaintiff sat by
4    himself while his wife sat two rows ahead to better supervise the children. Id. After
5    the ceremony concluded, Plaintiff went to greet his stepdaughter but was prevented by
6    a curb. Id., ¶ 24. He asked an attendant to create an opening in the railing to avoid
7    this obstruction but was denied. Id. Finally, as Plaintiff tried to exit the event, a car
8    was parked too close to his vehicle to allow access which forced the group to wait
9    until the other car could move. Id., ¶ 25.
10         b. Procedural Background
11         On June 11, 2020, Plaintiff filed his Complaint alleging violations of the
12   Americans with Disabilities Act of 1990 (“ADA”) and the Unruh Civil Rights Act.
13   Dkt. No. 1. On December 10, 2020, Plaintiff filed his First Amended Complaint
14   which in addition to the causes of action asserted in the initial Complaint, now
15   includes a third cause of action for Intentional Infliction of Emotional Distress
16   (“IIED”) and a fourth cause of action Negligent Infliction of Emotional Distress
17   (“NIED”). See FAC. Defendant now moves to dismiss the third and fourth causes of
18   action for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). See
19   Motion.
20   II.   LEGAL STANDARD
21         Rule 8 requires a plaintiff to present a “short and plain statement of the claim
22   showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Rule
23   12(b)(6), a defendant may move to dismiss a pleading for “failure to state a claim
24   upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
25         To defeat a Rule 12(b)(6) motion to dismiss, the complaint must provide
26
     enough factual detail to “give the defendant fair notice of what the . . . claim is and
27
     the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
28
                                                  3.
Case 5:20-cv-01190-AB-SHK Document 31 Filed 02/17/21 Page 4 of 10 Page ID #:159



1    (2007). The complaint must also be “plausible on its face,” that is, the “complaint
2    must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that
3    is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
4    Twombly, 550 U.S. at 570). While a plaintiff need not give “detailed factual
5    allegations,” they must plead sufficient facts that, if true, “raise a right to relief above
6    the speculative level.” Twombly, 550 U.S. at 555. “The plausibility standard is not
7    akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a
8    defendant has acted unlawfully.” Id. Labels, conclusions, and “a formulaic recitation
9    of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.
10           A court may dismiss a complaint under Rule 12(b)(6) based on the lack of a
11   cognizable legal theory or the absence of sufficient facts alleged under a cognizable
12   legal theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
13   When ruling on a Rule 12(b)(6) motion, “a judge must accept as true all of the factual
14   allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).
15   The court must make all reasonable inferences in the plaintiff’s favor. Nordstrom v.
16   Ryan, 762 F.3d 903, 906 (9th Cir. 2014). But a court is “not bound to accept as true a
17   legal conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678 (internal
18   quotation marks omitted).
19   III.    DISCUSSION
20           Defendant argues that Plaintiff fails to adequately state a claim upon which
21   relief can be granted for two of his causes of action: (1) IIED and (2) NIED. The
22   Court will address each in turn.
23   //
24   //
25        A. Intentional Infliction of Emotional Distress
26
             Defendant argues that Plaintiff insufficiently alleges an IIED claim because the
27
     alleged conduct is not extreme and outrageous and because there are insufficient facts
28
                                                 4.
Case 5:20-cv-01190-AB-SHK Document 31 Filed 02/17/21 Page 5 of 10 Page ID #:160
Case 5:20-cv-01190-AB-SHK Document 31 Filed 02/17/21 Page 6 of 10 Page ID #:161
Case 5:20-cv-01190-AB-SHK Document 31 Filed 02/17/21 Page 7 of 10 Page ID #:162
Case 5:20-cv-01190-AB-SHK Document 31 Filed 02/17/21 Page 8 of 10 Page ID #:163



1          NIED claims are “not an independent tort but the tort of negligence.” Macy’s
2    California, Inc. v. Superior Court, 41 Cal. App. 4th 744, 748, 48 Cal. Rptr. 2d
3    496, 498 (1995). “[I]n order to prove facts sufficient to support a finding of
4    negligence, a plaintiff must show that [the] defendant had a duty to use due care, that
5    he breached that duty, and that the breach was the proximate or legal cause of the
6    resulting injury.” Hayes v. Cty. of San Diego, 57 Cal. 4th 622, 629, 305 P.3d 252, 255
7    (2013).
8          With respect to duty of due care, such a duty may be imposed by law. Potter v.
9    Firestone Tire & Rubber Co., 6 Cal. 4th 965, 985, 863 P.2d 795, 807 (1993). The
10   ADA does so as it states, “[n]o individual shall be discriminated against on the basis
11   of disability in the full and equal enjoyment of the goods, services, facilities,
12   privileges, advantages, or accommodations of any place of public accommodation by
13   any person who owns, leases (or leases to), or operates a place of public
14   accommodation.” 42 U.S.C. § 12182(a). The Ninth Circuit has confirmed the
15   existence of this duty between owners of public accommodations and individuals with
16   disabilities. See Tauscher v. Phoenix Board of Realtors, Inc., 931 F.3d 959 (9th Cir.
17   2019). Therefore, as an individual with a “qualified disability” under the ADA,
18   Plaintiff was owed a duty of care by the Defendant. Specifically, Defendant had a
19   duty to not discriminate against Plaintiff by allowing him the same enjoyment of the
20   Property that Defendant affords its able-bodied patrons.
21         With respect to whether Defendant breached this duty, and taking all of
22   Plaintiff’s allegations as true, Defendant did not accommodate Plaintiff so that he
23   could have full and equal enjoyment of the Property during the graduation. As stated,
24   Plaintiff’s FAC sets forth an extensive list of conditions, barriers, and comments
25   which prevented him from the full and equal enjoyment of the Property. FAC, ¶¶ 10–
26
     40. Specifically, Plaintiff alleges facts that show that not only was Defendant in
27
     violation of certain accessibility standards, but that Defendant failed to reasonably
28
                                                8.
Case 5:20-cv-01190-AB-SHK Document 31 Filed 02/17/21 Page 9 of 10 Page ID #:164



1    modify policies and practices to accommodate Plaintiff when Plaintiff brought these
2    violations to Defendant’s agents’ attention. FAC, ¶¶ 17, 21–22. Instead, Plaintiff
3    alleges that Defendant’s agents denied him access to ADA accessible spaces, called
4    him a “troublemaker” and repeatedly offered no solutions as to how he could fully
5    enjoy the Property. Id., ¶ 21. Thus, at this stage, Plaintiff has sufficiently alleged a
6    breach of Defendant’s duty.
7          Finally, Plaintiff must allege serious emotional distress resulting from
8    Defendant’s breach of its duty. Plaintiff claims he endured “hardships, physical pain,
9    emotional pain and embarrassment” due to Defendant’s actions that “still affects him
10   to this day.” FAC, ¶ 26. Further, he alleges he has “lost the confidence that was
11   placed in him by his family because his family was counting on him to make sure they
12   had at least as enjoyable a time as all able-bodied persons had at the [e]vent instead of
13   the resistance and discrimination that the family experienced.” Id. He alleges that this
14   lost confidence affects him “constantly” because he believes “he cannot provide
15   security and safety for his family.” Id.
16         While the Court has sympathy for Plaintiff’s strife, the Court finds that Plaintiff
17   has insufficiently alleged that he has suffered severe emotional distress and that such
18   severe emotional distress was due to Defendant’s actions. Plaintiff’s current
19   allegations of distress are conclusory and vague, such that the Court is left unaware of
20   how Plaintiff’s emotional distress is redressable. How is Plaintiff still affected “to this
21   day” by Defendant’s actions? How does Plaintiff’s lost confidence due to
22   Defendant’s actions affect him “constantly”? The Court is left without sufficient facts
23   of severe emotional distress at the hands of Defendant that “raise a right to relief
24   above the speculative level.” Twombly, 550 U.S. at 545. But cf. Kane v. United
25
     Servs. Auto. Ass’n, 2018 WL 4599715, at *3 (S.D. Cal. Sept. 25, 2018) (finding that
26
     plaintiff sufficiently alleged emotional distress when he alleged that as a result of an
27
     insurer mishandling his claim, he suffered “depression, anxiety, sleeplessness,
28
                                                9.
Case 5:20-cv-01190-AB-SHK Document 31 Filed 02/17/21 Page 10 of 10 Page ID #:165
